DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “artifical” in lines 4, 5 and 10 which is an improper spelling of “artificial”. Suggested correction is to correct all misspellings to “artificial”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: the claim recites “extracting the hydrocarbons”, in line 9, which is improper because there has been no previous recitation of hydrocarbons.  Suggested correction is for the limitation to read “extracting hydrocarbons…”, as this is the first recitation. Appropriate correction is required.

Examiner’s Note: For the purposes of examination “the hydrocarbons” will be interpreted as “hydrocarbons” that are present in the subterranean hydrocarbon reservoir.

Claim 6 is objected to because of the following informalities: the claim recites “artifical” in lines 5, 6, 10, 11 and 15 which is an improper spelling of “artificial”. Suggested correction is to correct all misspellings to “artificial”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: the claim recites “extracting the hydrocarbons”, in line 14 which is improper because there has been no previous recitation of hydrocarbons.  Suggested correction is for the limitation to read “extracting hydrocarbons…”, as this is the first recitation. Appropriate correction is required.

Examiner’s Note: For the purposes of examination “the hydrocarbons” will be interpreted as “hydrocarbons” that are present in the subterranean hydrocarbon reservoir.

Claim 6 is objected to because of the following informalities: the limitation “operating, at a well, at least one of the first …” which is improper because the claim omits a verb such as “using” to explain how the well is operated in conjunction with the lift plan. Suggested correction is “operating, at a well, using at least one of the first …” Appropriate correction is required.

Examiner’s Note: For the purposes of examination, the claim will be interpreted as “using” one of the lift approaches.

Claim 10 is objected to because of the following informalities:  the claim recites “wherein plurality of artificial …”which is improper as there is a previous recitation of the plurality of artificial. Suggested correction is for the limitation to read “wherein the plurality of artificial…” Appropriate correction is required.

Examiner’s Note: For the purposes of examination, the claim will be interpreted the same plurality of artificial lift approaches.

Claim 15 is objected to because of the following informalities: the claim recites “artifical” in lines 7, 8, 12, 13 and 18 which is an improper spelling of “artificial”. Suggested correction is to correct all misspellings to “artificial”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: the claim recites “a processing device” in the tenth line which is improper because there is a previous recitation. Suggested correction is for the limitation to read “the [[a]] processing device”, as this is not the first recitation.  Appropriate correction is required.

Examiner’s Note: For the purposes of examination, the claim will be interpreted the same processing device as the previous recitation.

Claim 15 is objected to because of the following informalities: the claim recites “extracting the hydrocarbons”, in line 16 which is improper because there has been no previous . Appropriate correction is required.

Examiner’s Note: For the purposes of examination “the hydrocarbons” will be interpreted as “hydrocarbons” that are present in the subterranean hydrocarbon reservoir.

Claim 19 is objected to because of the following informalities:  “wherein plurality of artificial …” which is improper because there is a previous recitation. Suggested correction is for the limitation to read “wherein the plurality of artificial…” Appropriate correction is required.

Examiner’s Note: For the purposes of examination, the claim will be interpreted the same plurality of artificial lift approaches.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 6-7, 9, 10, 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carvajal et al. USPPN 2016/0273315 (hereinafter “Carvajal”)
Regarding claim 1, Carvajal anticipates performing, by a processing device, (Figure 16, [0077], a processor is used for optimizing the oil recovery system)
an evaluation of an artificial lift approach that can be operated at a well having a subterranean hydrocarbon reservoir, (Figures 1A-1C, [0029]-[0031], [0049]-[0052], An artificial lift approach, developed using the process in the figures and further described in the cited paragraphs, that controls an inlet control valve connected to a submersible pump ([0051],[0055]) is evaluated and optimized)
the evaluation being based at least in part on a static factor associated with operating the artifical lift approach in the well and (Figures 1A-1C, [0025]-[0026], [0030], [0032], [0037], [0049]-[0051], [0055], A plurality of static factors, as listed in [0030] and used in the artificial lift approach determined in the remaining paragraphs, are considered in optimizing the artificial lift approach, the static factors which do not change over time would influence the operation of the artificial lift and are therefore associated with the operating of the lift)

Examiner’s Note: As the claim does not define what static factors are, the static factors will be interpreted as any static data that would be a factor in the development of the lift plan and influence the operation of the artificial lift plan and will not change over time. 

a dynamic factor associated with operating the artifical lift approach at a operating condition; (Figures 1A-1C, [0025], [0027], [0031], [0032], [0037], [0049]-[0051], [0055], A plurality of dynamic factors, as listed in [0031] and used in the artificial lift approach determined in the remaining paragraphs, are considered in optimizing the artificial lift approach, the static factors which do not change over time would influence the operation of the artificial lift and are therefore associated with the operating of the lift)

Examiner’s Note: As the claim does not define what dynamic factors are, the dynamic factors will be interpreted as any dynamic data that would be a factor in the development of the lift plan and influence the operation of the artificial lift plan and will change over time. 

generating, by the processing device, an artificial lift plan based at least in part on the evaluation; and (Figures 1A-1C, [0024]- [0027], [0048], [0055], [0056], an optimized plan that controls the operation of the ICV with the electric submersible pump (ESP) based on the measured properties is used to extract hydrocarbons is created)
	extracting the hydrocarbons from the subterranean hydrocarbon reservoir based on
the artificial lift plan by operating, at the well, the artifical lift approach. (Figures 1A-1C, [0074], Table 1, hydrocarbons are extracted in units of Stock Tank Barrels)

Regarding claim 2, Carvajal anticipates the limitations of claim 1. Carvajal also anticipates further comprising generating, by the processing device, a revised artificial lift plan based at least in part on a change to the dynamic factor while extracting the hydrocarbons from the subterranean hydrocarbon reservoir. (Figs. 1A-1C, [0040]-[0041], the method of creating the plan of operation is repeated and dynamic data is recaptured (Fig.1A 104) and analyzed during operation, and when changed, the lift plan is revised (Fig 1A 116) and an optimal lift plan with the ICV and ESP is created (Fig1B 124))

Regarding claim 6, Carvajal anticipates performing, by a processing device, (Figure 16, [0077], a processor is used for optimizing the oil recovery system)
a first evaluation of a first artificial lift approach that can be operated at a well having a subterranean hydrocarbon reservoir, (Figures 1A-1C, [0029]-[0031], [0049]-[0052]], An artificial lift approach, developed using the process in the figures and further described in the cited paragraphs, that controls an inlet control valve connected to a submersible pump ([0051],[0055]) is evaluated and optimized)
the first evaluation being based at least in part on a first static factor associated with operating the first artifical lift approach in the well and (Figures 1A-1C, [0025]-[0026], [0030], [0032], [0037], [0049]-[0051], [0055], A plurality of static factors, as listed in [0030] and used in the artificial lift approach determined in the remaining paragraphs, are considered in optimizing the artificial lift approach, the static factors which do not change over time would influence the operation of the artificial lift and are therefore associated with the operating of the lift)

Examiner’s Note: As the claim does not define what static factors are, the static factors will be interpreted as any static data that would be a factor in the development of the lift plan and influence the operation of the artificial lift plan and will not change over time.

a first dynamic factor associated with operating the first artifical lift approach at a first operating condition; (Figures 1A-1C, [0025], [0027], [0031], [0032], [0037], [0049]-[0051], [0055], A plurality of dynamic factors, as listed in [0031] and used in the artificial lift approach determined in the remaining paragraphs, are considered in optimizing the artificial lift approach, the static factors which do not change over time would influence the operation of the artificial lift and are therefore associated with the operating of the lift)

Examiner’s Note: As the claim does not define what dynamic factors are, the dynamic factors will be interpreted as any dynamic data that would be a factor in the development of the lift plan and influence the operation of the artificial lift plan and will change over time.

performing, by a processing device, (Figure 16, [0077], a processor is used for optimizing the oil recovery system)
a second evaluation of a second artificial lift approach that can be operated at the well having the subterranean hydrocarbon reservoir, (Figures 1A-1C, [0029]-[0031], [0049]-[0052], [0055], An approach using an inlet control valve connected to a submersible pump is evaluated and optimized by repeating it several times, as shown in figure 1 step 122 the process is repeated)
the second evaluation being based at least in part on a second static factor associated with operating the second artifical lift approach in the well and (Figures 1A-1C, [0025]-[0026], [0030], [0032], [0037], [0049]-[0051], [0055], A plurality of static factors are considered in 
a second dynamic factor associated with operating the second artifical lift approach at a second operating condition; (Figures 1A-1C, [0025], [0027], [0031], [0032], [0037], [0049]-[0051], [0055], A plurality of dynamic factors are considered in optimizing the artificial lift approach, , as shown in figure 1 step 122 the process is repeated, in [0031] a plurality of dynamic factors are evaluated which would at least include a second factor)
generating, by the processing device, an artificial lift plan based at least in part on the first evaluation and the second evaluation; and (Figures 1A-1C, [0024]- [0027], [0048], [0055], an optimized plan that controls the operation of the ICV with the electric submersible pump (ESP) based on the measured properties is used to extract hydrocarbons is created)
extracting the hydrocarbons from the subterranean hydrocarbon reservoir based on the artificial lift plan by operating, at the well, at least one of the first artifical lift approach and the second artificial lift approach. (Figures 1A-1C, [0024]- [0027], [0048]-[0078], Table 1, hydrocarbons are extracted in units of Stock Tank Barrels)

In regards to claim 7, Carvajal anticipates the limitations of claim 6. Carvajal also anticipates further comprising generating, by the processing device, a revised artificial lift plan based at least in part on a change to at least one of the first dynamic factor and the second dynamic factor while extracting the hydrocarbons from the subterranean hydrocarbon reservoir. (Figs. 1A-1C, [0040]-[0041], the method of creating the plan of operation is repeated and dynamic data is recaptured (Fig.1A 104) and analyzed during 

Regarding claim 9, Carvajal anticipates the limitations of claim 6. Carvajal also anticipates wherein the artificial lift plan defines a plurality of artificial lift approaches and an operational period associated with each of the plurality of artificial lift approaches. (Figures 1A-1C, [0040], [0048], Optimal setting are set for time periods relating to oil and water rates, as the rates change the settings are adjusted)

Regarding claim 10, Carvajal anticipates the limitations of claim 9. Carvajal also anticipates wherein plurality of artificial lift approaches utilizes an artificial lift system selected from the group consisting of a gas lift system, an electric submersible pump (ESP) system, a progressing cavity pumping system, a rod lift system, and a plunger lift system. ([0051], [0055], An ESP pump system is used)

Regarding claim 14, Carvajal anticipates the limitations of claim 6. Carvajal also anticipates wherein generating the artificial lift plan is based at least in part on an expected production value determined based on the first static factor, the second static factor, the first dynamic factor, and the second dynamic factor. (Figures 1A-1C, [0036]-[0040], the lift plan is based on a plurality of static and dynamic factors)

In regards to claim 15, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.
Examiners Note: As the prior art implements the method using a computer, as disclosed in [0075], it will contain the additional claimed elements of a memory and processing device.

In regards to claim 16, it is the system embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 18, it is the system embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9.

In regards to claim 19, it is the system embodiment of claim 10 with similar limitations to claim 10, and is such rejected using the same reasoning found in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal in view of Rasheed et al. USPPN 2017/0351959 (hereinafter “Rasheed”)
Regarding claim 3, Carvajal anticipates the limitations of claim 1. Carvajal teaches wherein the artificial lift plan increases a hydrocarbon recovery rate, …, and increases a hydrocarbon recovery volume. (Figures 1A-1C,[0065], [0073]-[0074], Table 1, the recovery rate and volume of the well are optimized)
Carvajal does not explicitly teach disclose wherein the artificial lift plan …, increases a lifetime of a well, … .
Rasheed teaches wherein the artificial lift plan …, increases a lifetime of a well, … . ([0007], [0056], [0059], The lifetime and economic value of the well are increased to create the optimal lifecycle plan)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Carvajal with Rasheed as the references deal with optimization of the operation of a well, in order to implement a system that accounts for lifetime factors to increase the lifetime of the well. Rasheed would modify Carvajal by using lifetime factors to increase the lifetime of the well. The benefit of doing so is a lifestyle plan with changing lift types optimize the operation of the well and be economically advantageous. (Rasheed [0010])

In regards to claim 8, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3. 

In regards to claim 17, it is the method embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8. 

Claims 4-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal in view of Ige et al. USPPN 2015/0241881 (hereinafter “Ige”)
Regarding claim 4, Carvajal anticipates the limitations of claim 1. Carvajal does not explicitly teach wherein the evaluation is further based at least in part on a lifetime-based factor.
Ige teaches wherein the evaluation is further based at least in part on a lifetime-based factor. (Figure 8, [0111], The ESP lifetime is taken into account)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Carvajal with Ige as the references deal with optimization of the operation of a well, in order to implement a system that accounts for lifetime factors and the expected risk of the system. Ige would modify Carvajal by using lifetime factors and expected risks to optimize the performance and overall economics of the well. The benefit of doing so is the system can provide meaningful data for production control and optimize the overall economics of the well. (Ige [0111])

Regarding claim 5, Carvajal anticipates the limitations of claim 1. Carvajal does not explicitly teach wherein generating the artificial lift plan is based at least in part on an expected risk value determined based on the static and the dynamic factor.
wherein generating the artificial lift plan is based at least in part on an expected risk value determined based on the static and the dynamic factor. (Figure 9, [0114], [0120]-[0123], [0148], Information of the environment and information gathered during the operation of the well is used to estimate the risk) 

In regards to claim 11, it is the method embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4. 

Regarding claim 12, Carvajal and Ige teaches the limitations of claim 11. Carvajal does not explicitly teach wherein the lifetime-based factor indicates an expected lifetime of a component of a system implementing the at least one of the first artifical lift approach and the second artificial lift approach.
Ige teaches wherein the lifetime-based factor indicates an expected lifetime of a component of a system implementing the at least one of the first artifical lift approach and the second artificial lift approach. (Figure 8, [0111], The lifetime of the ESP motor is optimized using the production control method)

Regarding claim 13, Carvajal anticipates the limitations of claim 1. Carvajal does not explicitly teach wherein generating the artificial lift plan is based at least in part on an expected risk value determined based on the first static factor, the second static factor, the first dynamic factor, and the second dynamic factor.
wherein generating the artificial lift plan is based at least in part on an expected risk value determined based on the first static factor, the second static factor, the first dynamic factor, and the second dynamic factor. (Figures 3, 4, 8, 9, [0109] [0111], [0114], [0120]-[0123], [0148], the risk factors are based on the environment, power supply, solids as well as dynamic factors like wax and asphaltenes )

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal in view of Rasheed, in view of Ige.
Regarding claim 20, Carvajal anticipates the limitations of claim 15. Carvajal does not explicitly teach, wherein the first evaluation is further based at least in part on a first lifetime-based factor, and wherein the second evaluation is further based at least in part on a second lifetime-based factor.
Rasheed wherein the first evaluation is further based at least in part on a first lifetime-based factor, ([0007], [0010], [0056], [0059], The lifetime and economic value of the well are increased to create the optimal lifecycle plan)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Carvajal with Rasheed as the references deal with optimization of the operation of a well, in order to implement a system that accounts for lifetime factors to increase the lifetime of the well. Rasheed would modify Carvajal by using lifetime factors to increase the lifetime of the well. The benefit of doing so is a lifestyle plan with changing lift types optimize the operation of the well and be economically advantageous. (Rasheed [0010])
and wherein the second evaluation is further based at least in part on a second lifetime-based factor.
	Ige teaches and wherein the second evaluation is further based at least in part on a second lifetime-based factor. (Figure 8, [0111], The lifetime of the ESP motor is optimized using the production control method)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Carvajal with Ige as the references deal with optimization of the operation of a well, in order to implement a system that accounts for lifetime factors and the expected risk of the system. Ige would modify Carvajal by using lifetime factors and expected risks to optimize the performance and overall economics of the well. The benefit of doing so is the system can provide meaningful data for production control and optimize the overall economics of the well. (Ige [0111])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halabe et al. 2018/0321421: Also teaches the optimization of an artificial lift process that maximizes the recovery of hydrocarbons. The optimization process includes static and dynamic factors.
All claims rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128